Case: 2:18-cv-01060-EAS-EPD Doc #: 48 Filed: 05/30/19 Page: 1 of 1 PAGEID #: 600



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DERREA KING,

              Plaintiff,

                                             Civil Action 2:18-cv-1060
       v.                                    Chief Judge Edmund A. Sargus, Jr.
                                             Chief Magistrate Judge Elizabeth P. Deavers


CITY OF COLUMBUS, et al.,

              Defendants.

                                            ORDER

       On May 2, 2019, Defendants filed a Motion for Protective Order. (ECF No. 40.) While

the Court, upon Plaintiff’s unopposed motion (ECF No. 45), later extended the deadline for

responding to May 28, 2019 (ECF No. 46), no response to Defendants’ Motion has been filed.

       If Plaintiff intends to file a response to Defendants’ Motion for Protective Order, she

shall file a motion for leave to file her untimely memorandum in opposition, demonstrating good

cause, by JUNE 6, 2019. Plaintiff is CAUTIONED that failure to respond may result in the

granting of Defendants’ Motion.

       IT IS SO ORDERED.


Date: May 30, 2019                               /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
